Title: From George Washington to Jonathan Trumbull, Sr., 23 September 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters Heights of Harlem Sepr 23d 1776

General Howe, in a letter received from him Yesterday evening by a Flag, having offered to exchange Brigadier General Lord Stirling for Governor Montfort Brown, and also requested that Govr Skeene may be granted his liberty without delay, assuring me that Mr Lovell shall be immediately enlarged upon his arrival from Halifax, and whose exchange for Govr Skeene has been agreed on, I must take the liberty of requesting your notice to those two gentlemen, and that you will provide them with a proper escort to repair to Head Quarters as soon as they can, with their baggage, that the proposed exchange for Lord Stirling may be effected, and General Howe’s request complied with respecting Governor Skeene’s being returned—The Gentlemen are to consider themselves under parole till such time as they are sent from Head Quarters to General Howe.
I must beg your excuse for not having wrote you of late upon the situation of our affairs and such events as have cast up in the Military Line. I shall only add that the important concerns which have constantly commanded my closest attention have been the cause, and I am fully persuaded, will furnish me with a sufficient apology.
Of the evacuation of New York on Sunday Sennight and the

retreat to this place you will have heard before now, and of the manner in which it was conducted. I am certain a minute relation of them would only encrease the uneasiness which would naturally arise upon hearing of the events; and therefore, and as I have not time, I shall not enter upon it. The Enemy by their movements having unfolded their plan of operations and discovered, that they declined making a direct attack upon the Town, and that their designs were to land in our rear and cut off all intercourse with the Country, at the same time to prevent any communication with the Jersey and States South of the North River by means of their Ships of War, it became necessary to adopt such measures as seemed best calculated to baffle their schemes and promote the Common Interest. To these ends a Council of Officers determined the evacuation of the city absolutely Necessary; and I have only to wish that it had been made in a way more honorable and with less loss of Baggage, which might have been the case, had the Troops that remained there for the defence of the Lines not be taken themselves to a most precipitate and disagreeable flight contrary to the motions of their General Officers and every effort in my power to prevent and form them, having gone from hence as soon as the Ships began their Cannonade and whither I had come the night before to the main Body of our Army in expectation of an attack that night or the next morning, as the parade by the Enemy and the unusual stir among them strongly indicated one—The next morning several large Columns of them appeared on the Plains at the distance of about two miles and a half below us, and some smart skirmishes ensued between their advanced Parties composed of the second Battalion of Infantry, a Regiment of Royal Highlanders and three Companies of the Hessian Chausars or Riflemen, and the Detachments which I sent out to oppose them—Upon this occasion our men behaved with great spirit and intrepidity, putting the Enemy to flight and forcing them from their Posts two or three times. Our people buried sixteen or eighteen of their dead, as they say; and a Serjeant who has since deserted reports they had eighty nine missing and wounded. Our loss in number was very inconsiderable, but must be considered as great, in the fall of Lieut. Colo. Knowlton of your State who commanded a party of Rangers composed of Volunteers from the several New-England Regiments, and who

was a brave and good Officer—Every honor was paid to his merit in his interment that the situation of things would admit of. The Enemy have formed a large Encampment in the Plains (or rather heights) below us, extending across, as it were, from the East to the North River, but have attempted nothing, as yet, of a general nature. We are making every disposition, in our power, for defence, and I should hope from the ground we are on, if they make an attack and our men behave with tolerable resolution and firmness, that they will meet with a repulse, or at least, any advantage they gain will be attended with sorrow and loss. Major Leitch who led on a Detachment of the Virginia Regiment in the affair of monday received three balls through one side. He still retains his spirits and seems as if he would recover.
On Friday night about eleven or twelve oClock a fire broke out in the City of New York, which burning rapidly till after Sunrise next morning, destroyed a great number of Houses—By what means it happened we do not know; but the Gentleman who brought the letter out last night from General Howe, and who was one of his Aid De Camps informed Colo. Reed that several of our Countrymen had been punished with various deaths on account of it. Some by hanging, others by burning & c. alledging that they were apprehended when committing the fact. I have the honor to be with great Esteem Sir Your most obedient Servant

Go: Washington


P.S. I would choose that Govrs Brown and Skeene should be stopped when they come within ten or twelve miles, and detained till one of the Escort can inform me of their coming & receive my directions respecting them.

